Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

2.	The “After Final Response” filed on November 02, 2021 has been received and made of record. In response to Final Office Action mailed on September 16, 2021, applicants maintained claim 1-20 of which claims 1, 8, and 16 are independent claims. Therefore, claims 1-20 are pending for consideration.

Terminal Disclaimer

3.	The terminal disclaimer filed on August 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 11,061,501 B2(Claims 1-3, 8-12, and 16-18 has been rejected under Non-Statutory Double Patenting rejection to claims 1-3, 7-10, and 14-17 of co-pending application 16/674,273 in the Non-Final Office Action mailed on June 04, 2021. Now the co-pending application 16/674,273 has been allowed and published as US Patent No. US 11,061,501 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

4. 	Claims 1-20 are allowed.


Claims 1: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “--- wherein the first peripheral wire is electrically connected with the first touch sensing electrode, the first peripheral wire and the second peripheral wire comprise a conductive layer and a second portion of the patterned first metal nanowire layer, the conductive layer is non-transparent(Para-64), and the conductive layer and the second portion of the patterned first metal nanowire layer have a co-etched surface(Para-78); an insulating layer covering the first touch sensing electrode and the second peripheral wire, wherein the insulating layer comprises a conductive hole disposed relative to the second peripheral wire, and the insulating layer is made of polymer with a dielectric constant lower than 3.5 or equal to 3.5 under a measuring condition(Para-73); and a second touch sensing electrode disposed on the insulating layer, wherein the second touch sensing electrode comprises a patterned second metal nanowire layer, and the second touch sensing electrode is electrically connected with the second peripheral wire through the conductive hole(figs.4A-5B and related text described in Specification submitted on July 30, 2020)” with all other limitations cited in claim 1.

Claims 8 and 16: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “--- wherein the insulating layer comprises a conductive hole disposed relative to the second peripheral wire, and the insulating layer is made of a material with a dielectric constant lower than 3.5 or equal to 3.5 under a measuring condition(Para-73); and fabricating a second touch sensing electrode on the insulating layer, wherein the second touch sensing electrode is electrically connected with the second peripheral wire through the conductive hole(figs.4A-6B and related text described in Specification submitted on July 30, 2020)” with all other limitations cited in claims 8, and 16 respectively.

[SON et al.(US 2016/0320876 A1) teaches a touch panel having a display area(touch sensing area TA, fig.1, Para-38)  and a peripheral area(non-sensing area DA, fig.1, Para-38), the touch panel comprising: a substrate(Para-33); a first touch sensing electrode(touch electrode 420, fig.1) disposed on a first surface of the substrate(401) and located at the display area(touch electrode 420 is disposed on the top surface of the substrate 401 and is located in the sensing area TA, which is considered as display area), wherein the first touch sensing electrode comprises a first portion of a patterned first metal nanowire layer(as shown in figure, in sensing area TA touch electrode 420 comprises lower conductive layer 421, which is considered as “a first portion” of a first nanowire layer); a first peripheral wire(touch wirings 450, fig.1) and a second peripheral wire(touch wirings 440, fig.1) disposed on the first surface of the substrate(401) and located at the peripheral area(DA, Para-38; as seen from figure, touch wirings 440, 450 are located on the surface of the substrate 401) wherein the first peripheral wire is electrically connected with the first touch sensing electrode(touch wiring 450 is connected to electrodes 420), the first peripheral wire and the second peripheral wire comprise a conductive layer and a second portion of the patterned first metal nanowire layer(Para-53, in non-sensing area DA, touch wiring 440 is comprised of transparent layer 445, which is considered a “conductive layer,” and first wiring conductive layer 441, which is considered a “second portion” of the first metal nanowire layer 411, 421, and 441. Although not shown in fig, 3, it is inherent that touch wiring 450 is comprised of the same elements), and the conductive layer and the second portion of the patterned first metal (both elements 445 and 441 are etched and share a vertical coplanar surface, Para-60);

an insulating layer(first insulating layer 430, or second insulating layer 432) covering the first touch sensing electrode and the second peripheral wire(insulating layer 430 and 432 cover touch electrode 420 and touch wiring 450); and

a second touch sensing electrode(first electrode 410) disposed on the insulating layer(first insulating layer 430), wherein the second touch sensing electrode comprises a patterned second metal nanowire layer(the portion of touch electrode 410 located in sensing area TA is considered as “second metal nanowire layer), and the second touch sensing electrode is electrically connected with the second peripheral wire(fig.10A) [through the conductive hole].

Chiu et al.(US 2014/0240620 A1) teaches a touch panel where the concept of a hole(via holes 46, fig.6, Para-23, 28) that connects an insulating layer(insulating layer 44, fig.6) to other circuit elements(Para-25, 26). 

Neither SON nor Chiu teaches expressly the touch panel, wherein the insulating layer is made of polymer with a dielectric constant lower than 3.5 or equal to 3.5 under a measuring condition].
Claims 2-7, 9-15 and 17-20 are allowed because of their dependency on the allowed base claims respectively.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 


/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692